Hall, Presiding Judge.
Defendant appeals from his conviction for larceny of a tractor and from the denial of his motion for a new trial.
1. The evidence showed that a tractor disappeared from the place it was parked between late afternoon of one day and late morning of the next; that defendant had a truck in his possession during that time period; that tire tracks identical to those made by this truck were found at a spot where the tractor tire marks ended; and that the pattern of both sets of tracks and the topography of this spot indicated the tractor was loaded onto the truck. The evidence, while circumstantial, is sufficient to support the verdict.
2. As the evidence showed the value of the tractor to be more than $50, the court did not err in failing to charge on the punishment of simple larceny as a misdemeanor.
3. Defendant was not harmed by the court’s failure to charge Code Ann. § 26-2603 (A,l) (motor vehicle theft) as this section actually provides for a greater punishment than the section charged by the court or the sentence defendant received.
Submitted April 14, 1970
Decided July 31, 1970.
J. Laddie Boatright, for appellant.
4. Prosecutor’s testimony that his tractor had a particular serial number (because the documents he received when he purchased it listed this number) is sufficient to prove the identity of the alleged stolen tractor as described in the indictment.

Judgment affirmed.


Jordan, P. J., Eberhardt, Pannell and Whitman, JJ., concur. Bell, C. J., Deen, Quillian and Evans, JJ., dissent.